Citation Nr: 0318042	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for low back strain, from August 14, 1990, to 
December 27, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain, since December 28, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1971, and from March 1974 to June 1975.  This appeal 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating action of the Department 
of Veterans Affairs (VA), Los Angeles, California, regional 
office (RO).  That rating action assigned a noncompensable 
evaluation for the veteran's service connected low back 
disability.  A June 1995 rating decision granted a 10 percent 
evaluation, and an August 1995 rating decision made that 
evaluation effective from August 1990, the date of the 
veteran's original claim.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing in Los Angeles, California, 
in September 1998.  A transcript of the hearing is of record.

In May 1999, the Board remanded the claim for additional 
development.  Subsequently, a May 2003 rating action of the 
Cleveland, Ohio, RO, increased the evaluation of the 
veteran's service connected low back strain to 20 percent 
disabling, from December 28, 1999.  


REMAND

A VA examination report dated in December 1999 noted 
degenerative disc disease of the veteran's lumbar spine and 
the examiner indicated it was likely related to the inservice 
automobile accident that resulted in the service connected 
low back strain.  The veteran's representative has contended 
that the degenerative disc disease is related to the service 
connected low back strain.  The issue of entitlement to 
service connection for degenerative disc disease has not yet 
been addressed by the RO.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Inasmuch as the 
present claim for an increased evaluation for residuals of 
low back strain depends on whether any additional lower back 
pathology is service connected, the issue of entitlement to 
service connection for degenerative disc disease is 
inextricably intertwined with the current issue on appeal, 
and must be resolved prior to the Board's consideration of 
the increased rating claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
service connection for lumbosacral disc 
disease and any additional disorders of 
the lumbosacral spine.  The veteran and 
his representative should be provided 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

2.  Thereafter, the RO should review the 
record and readjudicate the claims for 
increased initial and current ratings.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and any 
applicable law not previously provided.  
An appropriate period of time should be 
allowed for response.  The RO should 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. §  3.159 are fully 
complied with and satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




